          Case 3:19-cv-07651-EMC Document 104 Filed 01/31/20 Page 1 of 3



 1 Christopher A. Seidl
   John K. Harting
 2 ROBINS KAPLAN LLP

 3 800 LaSalle Avenue, Suite 2800
   Minneapolis, MN 55402
 4 Telephone: (612) 349-8500
   Facsimile: (612) 339-4181
 5
   Steven Carlson
 6 ROBINS KAPLAN LLP
   2440 West El Camino Real, Suite 100
 7 Mountain View, California 94040

 8 Telephone: (650) 784-4012
   Facsimile: (650) 784-4041
 9
   Attorneys for Defendant INVT SPE LLC
10

11                                  UNITED STATES DISTRICT COURT

12                                 NORTHERN DISTRICT OF CALIFORNIA
                                       SAN FRANCISCO DIVISION
13

14 INTEL CORPORATION and APPLE INC.,                  Case No. 3:19-cv-07651-LB

15                                      Plaintiffs,
                                                      NOTICE OF WITHDRAWAL OF
16 v.                                                 COUNSEL

17 FORTRESS INVESTMENT GROUP LLC,
   FORTRESS CREDIT CO. LLC, UNILOC
18 LUXEMBOURG S.A.R.L., VLSI TECHNOLOGY
   LLC, INVT SPE LLC, INVENTERGY GLOBAL,
19 INC., DSS TECHNOLOGY MANAGEMENT,
   INC., IXI IP, LLC AND SEVEN NETWORKS,
20 LLC,

21                                      Defendants.

22

23

24

25

26

27

28

     Matter No. 3:19-cv-06751-LB                                        Notice of Withdrawal of Counsel
     90339555.1
         Case 3:19-cv-07651-EMC Document 104 Filed 01/31/20 Page 2 of 3



 1          TO THIS COURT, TO ALL PARTIES AND TO THEIR ATTORNEYS OF
 2 RECORD:

 3          PLEASE TAKE NOTICE that the undersigned Taylor Y. Moore-Willis hereby withdraws
 4 as counsel of record for Defendant INVT SPEC LLC (Defendant) in the above-captioned litigation,

 5 and respectfully requests that her name be removed from all applicable service lists, including

 6 Notice of Electronic Filing. All other counsel of record for the Defendant INV SPEC LLC remain

 7 unchanged.

 8

 9

10          Dated: January 31, 2020                             Respectfully submitted,
11

12                                                              /s/ Taylor Y. Moore-Willis
                                                                Christopher A. Seidl
13                                                              (admitted pro hac vice)
14                                                              Taylor Y. Moore-Willis
                                                                (admitted pro hac vice)
15                                                              ROBINS KAPLAN LLP
                                                                800 LaSalle Avenue, Suite 2800
16                                                              Minneapolis, MN 55402
                                                                Telephone: (612) 349-8500
17                                                              Facsimile: (612) 339-4181
                                                                CSeidl@RobinsKaplan.com
18

19                                                              Steven Carlson
                                                                ROBINS KAPLAN LLP
20                                                              2440 West El Camino Real, Suite 100
                                                                Mountain View, California 94040
21                                                              Telephone: (650) 784-4012
                                                                Facsimile: (650) 784-4041
22                                                              SCarlson@RobinsKaplan.com
23                                                              Attorneys for Defendant INVT SPE LLC
24

25

26

27

28

     INVT SPE LLC’S INITIAL DISCLOSURES              1                            CASE NO. 3:19-cv-07651-LB
     90339555.1
           Case 3:19-cv-07651-EMC Document 104 Filed 01/31/20 Page 3 of 3



 1                                        CERTIFICATE OF SERVICE
 2           I hereby certify that on January 31, 2020 this document was filed with the Clerk of the
 3 Court using CM/ECF which will send notification of such filing to the attorneys of record in this

 4 case.

 5

 6          Dated: January 31, 2020                              Respectfully submitted,
 7                                                               /s/ Taylor Y. Moore-Willis
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     INVT SPE LLC’S INITIAL DISCLOSURES               2                             CASE NO. 3:19-cv-07651-LB
     90339555.1
